


EXHIBIT 10.2
GRAN TIERRA ENERGY INC.
OPTION GRANT NOTICE
2007 EQUITY INCENTIVE PLAN
Gran Tierra Energy Inc. (the “Company”), pursuant to its 2007 Equity Incentive
Plan (the “Plan”), hereby grants to Optionholder an Option to purchase the
number of shares of the Company’s Common Stock set forth below. This Option is
subject to all of the terms and conditions as set forth herein and in the Option
Agreement, the Plan, and the Notice of Exercise, all of which are attached
hereto and incorporated herein in their entirety. Capitalized terms not
explicitly defined herein but defined in the Plan or the Option Agreement shall
have the meanings set forth in the Plan or the Option Agreement. Except as
explicitly provided herein or in the Option Agreement, in the event of any
conflict between the terms in this Option and the Plan, the terms of the Plan
shall control.


Optionholder:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of Shares Subject to Option:
 
Exercise Price (Per Share):
 
Total Exercise Price:
 
Expiration Date:
 

Type of Grant:    ý Nonstatutory Stock Option
Exercise Schedule:    [1/3rd of the shares vest and become exercisable one year
after the Vesting Commencement Date; 1/3rd of the shares vest and become
exercisable two years after the Vesting Commencement Date; and the balance of
the shares vest and become exercisable three years after the Vesting
Commencement Date.]
Payment:     By one or a combination of the following items (described in the
Option Agreement):
ý     By cash or check
ý    Pursuant to a Regulation T Program if the Shares are publicly traded
ý    By delivery of already-owned shares if the Shares are publicly traded
Additional Terms/Acknowledgements: By signing below, the Optionholder expressly
acknowledges the following:
•
Optionholder has received and understands and agrees to, this Option Grant
Notice, the Option Agreement, the Plan prospectus and the Plan.

•
Optionholder acknowledges and agrees that this Option and any other stock or
option awards under the Plan are voluntary and occasional and do not create any
contractual or other right to receive future options, stock awards or other
benefits in lieu of future option or stock awards, even if similar option or
stock awards have been granted repeatedly in the past.

•
Optionholder acknowledges and agrees that determinations with respect to any
future option awards, including but not limited to, the times when such option
awards are made, the number of shares of Common Stock and the performance and
other conditions applied to the option awards, will be at the sole discretion of
the Board.


1.
1059154 v4/SF

--------------------------------------------------------------------------------




•
Optionholder acknowledges and agrees that as of the Date of Grant, this Option
Grant Notice, the Option Agreement and the Plan set forth the entire
understanding between Optionholder and the Company regarding this option award
and supersedes all prior oral and written agreements on that subject, with the
exception of: (i) awards previously granted and delivered to Optionholder under
the Plan, and (ii) if applicable to Optionholder, (A) the terms of any written
offer letter or employment agreement entered into between the Company and
Optionholder that specifically provides for accelerated vesting of compensatory
equity awards, (B) the terms of any applicable Company change of control
severance plan, and (C) any required compensation recovery provisions under
applicable laws or regulations.

•
Optionholder consents to receive Plan documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.



GRAN TIERRA ENERGY INC.
By:   
Signature
Title: Dana Coffield, President & CEO
Date
OPTIONHOLDER:
   
Signature
Date:   





ATTACHMENTS: Option Agreement, 2007 Equity Incentive Plan and Notice of Exercise
(sent via e-mail)





2.
1059154 v4/SF

--------------------------------------------------------------------------------




GRAN TIERRA ENERGY INC.
2007 EQUITY INCENTIVE PLAN

OPTION AGREEMENT
(NONSTATUTORY STOCK OPTION)
Pursuant to your Option Grant Notice (“Grant Notice”) and this Option Agreement,
Gran Tierra Energy Inc. (the “Company”) has granted you an Option under its 2007
Equity Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice. Defined terms not explicitly defined in this
Option Agreement but defined in the Plan shall have the same definitions as in
the Plan.
The details of your Option are as follows:
1.VESTING. Subject to the limitations contained herein, your Option will vest as
provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.
2.    NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your Option and your exercise price per share (in United States
dollars) referenced in your Grant Notice may be adjusted from time to time for
Capitalization Adjustments.
3.    EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. In the event that you are a
United States Employee eligible for overtime compensation under the United
States Fair Labor Standards Act of 1938, as amended (i.e., a “Non-Exempt
Employee”), you may not exercise your Option until you have completed at least
six (6) months of Continuous Service measured from the Date of Grant specified
in your Grant Notice, notwithstanding any other provision of your Option.
4.    METHOD OF PAYMENT. Payment of the exercise price is due in full upon
exercise of all or any part of your option. All amounts due are payable in
United States dollars based, if applicable, upon the local currency to United
States dollar exchange rate published in The Wall Street Journal on the date of
exercise of your option (or, if the date of exercise is not a business day in
the United States, the next business day in the United States). You may elect to
make payment of the exercise price in cash or by check or in any other manner
permitted by your Grant Notice, which may include one or more of the following:
(a)    Provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the United States Federal Reserve Board
that, prior to the issuance of Common Stock, results in either the receipt of
cash (or check) by the Company or the receipt of irrevocable instructions to pay
the aggregate exercise price to the Company from the sales proceeds.
(b)    Provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, by delivery to the Company
(either by actual delivery or attestation) of already-owned shares of Common
Stock that are owned free and clear of any liens, claims, encumbrances or
security interests, and that are valued at Fair Market Value on the date of
exercise. Notwithstanding the foregoing, you may not exercise your option by
tender to the Company of Common Stock to the extent such tender would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Company’s stock.
5.    WHOLE SHARES. You may exercise your Option only for whole shares of Common
Stock.
6.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the shares of Common
Stock issuable upon such exercise are then registered

3.
1059154 v4/SF

--------------------------------------------------------------------------------




under the Securities Act or, if such shares of Common Stock are not then so
registered, the Company has determined that such exercise and issuance would be
exempt from the registration requirements of the Securities Act. The exercise of
your option also must comply with other applicable laws and regulations
governing your option including, without limitation, the laws and regulations of
the United States and your country of residence, and you may not exercise your
option if the Company determines that such exercise would not be in material
compliance with such laws and regulations.
7.    TERM. You may not exercise your Option before the commencement or after
the expiration of its term. The term of your Option commences on the Date of
Grant and expires upon the earliest of the following:
(a)    three (3) months after the termination of your Continuous Service for any
reason other than your Disability or death, provided that if during any part of
such three (3) month period your Option is not exercisable solely because of the
condition set forth in the section above relating to “Securities Law
Compliance,” your Option shall not expire until the earlier of the Expiration
Date or until it shall have been exercisable for an aggregate period of three
(3) months after the termination of your Continuous Service;
(b)    twelve (12) months after the termination of your Continuous Service due
to your Disability;
(c)    eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates;
(d)    the Expiration Date indicated in your Grant Notice; or
(e)    the day before the tenth (10th) anniversary of the Date of Grant.
8.    EXERCISE.
(a)    You may exercise the vested portion of your Option (and the unvested
portion of your Option if your Grant Notice so permits) during its term by
delivering a Notice of Exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during the Company’s regular business hours,
together with such additional documents as the Company may then require.
(b)    By exercising your Option you agree that, as a condition to any exercise
of your Option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any tax withholding
obligation of the Company arising by reason of (1) the exercise of your Option,
(2) the lapse of any substantial risk of forfeiture to which the shares of
Common Stock are subject at the time of exercise, or (3) the disposition of
shares of Common Stock acquired upon such exercise.
9.    TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option.
10.    OPTION NOT A SERVICE CONTRACT. Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of, or as a
consultant to, the Company or an Affiliate, as applicable, or of the Company or
an Affiliate to continue your employment or consultancy arrangements. In
addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

4.
1059154 v4/SF

--------------------------------------------------------------------------------




11.    WITHHOLDING OBLIGATIONS.
(a)    At the time you exercise your Option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
Option.
(b)    Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid
classification of your option as a liability for financial accounting purposes).
Any adverse consequences to you arising in connection with such share
withholding procedure shall be your sole responsibility.
(c)    You may not exercise your Option unless the tax withholding obligations
of the Company and/or any Affiliate are satisfied. Accordingly, you may not be
able to exercise your Option when desired even though your Option is vested, and
the Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.
12.    PERSONAL DATA. You understand that your employer, if applicable, the
Company, and/or its Affiliates hold certain personal information about you,
including but not limited to your name, home address, telephone number, date of
birth, national social insurance number, salary, nationality, job title, and
details of all shares of Common Stock granted, cancelled, vested, unvested, or
outstanding (the “Personal Data”). Certain Personal Data may also constitute
“Sensitive Personal Data” within the meaning of applicable local law. Such data
include but are not limited to Personal Data and any changes thereto, and other
appropriate personal and financial data about you. You hereby provide express
consent to the Company or its Affiliates to collect, hold, and process any such
Personal Data and Sensitive Personal Data. You also hereby provide express
consent to the Company and/or its Affiliates to transfer any such Personal Data
and Sensitive Personal Data outside the country in which you are employed or
retained, including the United States. The legal persons for whom such Personal
Data are intended are the Company and any broker company providing services to
the Company in connection with the administration of the Plan. You have been
informed of your right to access and correct your Personal Data by applying to
the Company representative identified on the Grant Notice.
13.    ADDITIONAL ACKNOWLEDGEMENTS. You hereby consent and acknowledge that:
(a)    Participation in the Plan is voluntary and therefore you must accept the
terms and conditions of the Plan and this option as a condition to participate
in the Plan and receive this option.
(b)    The Plan is discretionary in nature and the Company can amend, cancel, or
terminate it at any time.
(c)    This option and any other options under the Plan are voluntary and
occasional and do not create any contractual or other right to receive future
options or other benefits in lieu of future options, even if similar options
have been granted repeatedly in the past.
(d)    All determinations with respect to any such future options, including,
but not limited to, the time or times when such options are made, the number of
shares of Common Stock, and performance and other conditions applied to the
options, will be at the sole discretion of the Company.

5.
1059154 v4/SF

--------------------------------------------------------------------------------




(e)    The value of the shares of Common Stock and this option is an
extraordinary item of compensation, which is outside the scope of your
employment, service contract or consulting agreement, if any
(f)    The shares of Common Stock, this option, or any income derived therefrom
are a potential bonus payment not paid in lieu of any cash salary compensation
and not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
life or accident insurance benefits, pension or retirement benefits or similar
payments.
(g)    In the event of the involuntary termination of your Continuous Service,
your eligibility to receive shares of Common Stock or payments under the option
or the Plan, if any, will terminate effective as of the date that you are no
longer actively employed or retained regardless of any reasonable notice period
mandated under local law, except as expressly provided in the option.
(h)    The future value of the shares of Common Stock is unknown and cannot be
predicted with certainty.
(i)    You do not have, and will not assert, any claim or entitlement to
compensation, indemnity or damages arising from the termination of this option
or diminution in value of the shares of Common Stock and you irrevocably release
the Company, its Affiliates and, if applicable, your employer, if different from
the Company, from any such claim that may arise.
(j)    The Plan and this option set forth the entire understanding between you,
the Company and any Affiliate regarding the acquisition of the shares of Common
Stock and supersedes all prior oral and written agreements pertaining to this
option.
14.    NOTICES. Any notices provided for in your Option or the Plan shall be
given in writing or electronically and shall be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the mail, postage prepaid, addressed to you at the
last address you provided to the Company.
15.    GOVERNING PLAN DOCUMENT. Your Option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Option and those of the
Plan, the provisions of the Plan shall control.
16.    SEVERABILITY. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.
17.    RESOLUTION OF DISPUTES. Any dispute arising out of, relating to, or in
connection with the Award, this Option Agreement, the Grant Notice and/or the
Plan, including any question regarding existence, construction, validity, or
termination shall be settled before a sole arbitrator in accordance with the
Arbitration Rules of the American Arbitration Association in Calgary, Alberta,
Canada.  The proceedings shall be in the English language. The resulting
arbitral award shall be final and binding without right of appeal, and judgment
upon such award may be entered in any court having jurisdiction thereof. A
dispute shall be deemed to have arisen when either Party notifies the other
Party in writing to that effect.
18.    TRANSLATION OF DOCUMENTS. The Grant Notice, this Agreement and the Plan
are written in the English language.  If a Spanish language or Portuguese
language translation has been provided to you, it has

6.
1059154 v4/SF

--------------------------------------------------------------------------------




been provided only as a courtesy and such translation shall have no legal force
or effect.  Only the English language version of the Grant Notice, this
Agreement and the Plan shall have legal force and effect and shall be referred
to (including in the resolution of any disputes or controversies between the
Parties) in interpreting the obligations of the Parties under the Grant Notice,
this Agreement and the Plan.

7.
1059154 v4/SF